Supreme Court of Pennsylvania. Certiorari denied.
Mr. Justice Frankfurter has filed a memorandum respecting the denial of the petition for writ of certiorari.
Memorandum of Mr. Justice Frankfurter respecting the denial of the petition for writ of certiorari.
The Court has stated again and again what the denial of a petition for writ of certiorari means and more particularly what it does not mean. Such a denial, it has been repeatedly stated, “imports no expression of opinion upon the merits of the case.” United States v. Carver, 260 U. S. 482, 490, and see, e. g., House v. Mayo, 324 U. S. 42, 48; Sunal v. Large, 332 U. S. 174, 181. A denial simply means that as a matter of “sound judicial discretion” fewer than four members of the Court deemed it desirable to review a decision of a lower court. Rule 38, par. 5. See Maryland v. Baltimore Radio Show, 338 U. S. 912. But it is not merely the laity that fails to appreciate that by denying leave for review here of a lower court decision this Court lends no support to the decision of the lower court. Obviously it does not imply approval of anything that may have been said by the lower court in support of its decision.
At the risk of redundancy, it seems to me important to reiterate our settled rule as to the meaning of a denial *845of certiorari in its application to this case. The denial of the petition seeking to bring here the decision of the Supreme Court of Pennsylvania carries with it no support of the decision in that case, nor of any of the views in the opinion supporting it. 364 Pa. 464, 72 A. 2d 575.